Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE TECO ENERGY, INC.

2010 EQUITY INCENTIVE PLAN

 

This Award Agreement (this “RSU Award Agreement”), dated as of February 3, 2016
(the “Date of Grant”), is made by and between TECO Energy, Inc., a Florida
corporation (the “Company”), and [______________] (the “Grantee”).  Capitalized
terms not defined herein shall have the meanings given to them in the Company’s
2010 Equity Incentive Plan (the “Plan”).  Where the context permits, references
to “the Company” shall include the Company and any successor to the Company.

1.Grant of Restricted Stock Units.  The Company hereby grants to the Grantee
[_______] restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.

2.Vesting.  Provided that the Grantee remains in Continuous Service through the
applicable event listed in Subsections 2(a) through 2(g) below, and further
provided that in event of vesting pursuant to subsections 2(b) – 2(f), that the
performance goal set forth in Schedule A has been satisfied, the RSUs will vest
on the earliest to occur of such events (each a “Vesting Date”).  “Continuous
Service” means remaining in the continuous service as an employee of the Company
or any business entity in which the Company owns directly or indirectly 50% or
more of the total voting power or has a significant financial interest as
determined by the Committee (an “Affiliate”).  If the Grantee ceases to remain
in Continuous Service through the applicable Vesting Date set forth in
Subsections 2(a) and 2(b) below (other than for the reasons specified in
Subsections 2(c) through 2(g) below), the RSUs will be cancelled and forfeited
without the payment of any consideration in respect thereof.

 

(a) On the Closing Date, as such term is defined in the Agreement and Plan of
Merger by and among the Company, Emera Inc. and Emera US Inc., dated as of
September 4, 2015, as the same may be amended from time to time (the “Merger
Agreement”), provided that if the Closing Date does not occur or the Merger
Agreement is terminated prior to the occurrence of the Closing Date, this
Subsection 2(a) shall be null and void and have no further force and effect;

 

(b) On the third anniversary of the Date of Grant;  

 

(c) Upon the termination of the Grantee’s employment with the Company or any
Affiliate because of a disability that would entitle the Grantee to benefits
under the long-term disability benefits program of the Company for which the
Grantee is eligible, as determined by the Committee, the restrictions on a
prorated portion of the RSUs will terminate based on the number of months the
Grantee was employed (with partial months rounded up to the nearest whole month)
beginning on the date of this RSU Award Agreement to the date of termination,
divided by 36, and all other RSUs will be cancelled and forfeited without the
payment of any consideration in respect thereof;

 

(d)Upon the termination by the Company or any Affiliate of the Grantee’s
employment other than for Cause (as defined below), the restrictions on a
prorated portion of the RSUs will terminate based on the number of months the
Grantee was employed (with partial

 

--------------------------------------------------------------------------------

 

months rounded up to the nearest whole month) beginning on the date of this RSU
Award Agreement to the date of termination, divided by 36, and all other RSUs
will be cancelled and forfeited without the payment of any consideration in
respect thereof.  For purposes of this Subsection 2(d), termination for “Cause”
means any termination effected through the Company’s Positive Discipline program
(or any successor thereto). (Provided, however, if termination of the Grantee’s
employment occurs within 36 months following a Change in Control (as defined in
Subsection 2(g)), or prior to a Change in Control under circumstances described
in Subsection 2(g), then “Cause” shall be defined as provided in that
subsection.);  

 

(e)Upon a termination of the Grantee’s employment that the Committee determines
will constitute a normal retirement for purposes of this RSU Award Agreement,
the restrictions on a prorated portion of the RSUs will terminate based on the
number of months the Grantee was employed (with partial months rounded up to the
nearest whole month) beginning on the date of this RSU Award Agreement to the
date of termination, divided by 36, and all other RSUs will be cancelled and
forfeited without the payment of any consideration in respect thereof;

 

(f)Upon the Grantee’s death, the restrictions on a prorated portion of RSUs will
terminate based on the number of months the Grantee was employed (with partial
months rounded up to the nearest whole month) beginning on the date of this RSU
Award Agreement to the date of the Grantee’s death, divided by 36, and all other
RSUs will be cancelled and forfeited without the payment of any consideration in
respect thereof; or

 

(g)Upon the termination of the Grantee’s employment other than by the Company
for Cause or by the Grantee without Good Reason within 36 months following a
Change in Control, or prior to a Change in Control under circumstances described
in the next sentence.  For purposes of this RSU Award Agreement, the Grantee’s
employment shall be deemed to have been terminated following a Change in Control
of the Company by the Company without Cause or by the Grantee with Good Reason,
if (i) the Grantee’s employment is terminated by the Company without Cause prior
to a Change in Control of the Company (whether or not such a Change in Control
ever occurs) and such termination was at the request or direction of a “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control of the Company, (ii) the Grantee terminates the
Grantee’s employment for Good Reason prior to a Change in Control of the Company
(whether or not such a Change in Control ever occurs) and the circumstance or
event which constitutes Good Reason occurs at the request or direction of such
person, or (iii) the Grantee’s employment is terminated by the Company without
Cause or by the Grantee for Good Reason and such termination or the circumstance
or event which constitutes Good Reason is otherwise in connection with or in
anticipation of a Change in Control of the Company (whether or not such a Change
in Control ever occurs).

 

(i)A “Change in Control” means a Change in Control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is in fact required to
comply therewith; provided, that, without limitation, such a Change in Control
shall be deemed to have occurred if:

 

2

2= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

(a)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; 

 

(b)the following individuals cease to constitute a majority of the number of
directors then serving:  individuals who on the date hereof constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose election by the Board or nomination for election by the
shareholders of the Company was approved by a vote of at least two thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;

 

(c)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

 

(d)the shareholders of the Company approve a plan of complete liquidation of the
Company or there is consummated the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(ii)  “Good Reason” for termination by the Grantee of the Grantee’s employment
shall mean the occurrence (without the Grantee’s express written consent) after
any Change in Control of the Company, or prior to a Change in Control of the
Company under the circumstances described in the second sentence of Subsection
2(g) hereof (treating all references in paragraphs (a) through (h) below to a
“Change in Control of the Company” as references to a “potential Change in
Control of the Company”), of any one of the following acts by the Company, or
failures by the Company to act:

 

(a)the assignment to the Grantee of any duties inconsistent (except in the
nature of a promotion) with the position in the Company that the Grantee held
immediately prior to the Change in Control of the Company or a substantial
adverse alteration in the nature or status of the Grantee’s position or
responsibilities or the conditions of the Grantee’s employment from those in
effect immediately prior to the Change in Control of the Company;

 

3

3= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

(b)a reduction by the Company in the Grantee’s annual base salary as in effect
on the date hereof or as the same may be increased from time to time; 

 

(c)the Company’s requiring the Grantee to be based more than fifty (50) miles
from the Company’s offices at which the Grantee were principally employed
immediately prior to the date of the Change in Control of the Company except for
required travel on the Company’s business to an extent substantially consistent
with the Grantee’s present business travel obligations;

 

(d)the failure by the Company to pay to the Grantee any portion of the Grantee’s
current compensation or compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

 

(e)the failure by the Company to continue in effect any material compensation or
benefit plan in which the Grantee participate immediately prior to the Change in
Control of the Company unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue the Grantee’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of the Grantee’s
participation relative to other participants, than existed at the time of the
Change in Control;

 

(f)the failure by the Company to continue to provide the Grantee with benefits
substantially similar to those enjoyed by the Grantee under any of the Company’s
pension, life insurance, medical, health and accident, or disability plans in
which the Grantee were participating at the time of the Change in Control of the
Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Grantee of any
material fringe benefit enjoyed by the Grantee at the time of the Change in
Control of the Company, or the failure by the Company to provide the Grantee
with the number of paid vacation days to which the Grantee are entitled on the
basis of the Grantee’s years of service with the Company in accordance with the
Company’s normal vacation policy in effect at the time of the Change in Control
of the Company;

 

(g)the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this RSU Award Agreement, as
contemplated in Section 11 hereof; or

 

(h)any purported termination of the Grantee’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
2(g)(iii) below (and, if applicable, the requirements of Subsection 2(d) above),
which purported termination shall not be effective for purposes of this RSU
Award Agreement.

 

The Grantee’s right to terminate the Grantee’s employment pursuant to this
Subsection shall not be affected by the Grantee’s incapacity due to physical or
mental illness.  The Grantee’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any circumstance constituting Good
Reason hereunder.

 

4

4= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

(iii)A “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this RSU Award Agreement relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Grantee’s employment under the provision so
indicated. 

 

(iv) For purposes of this Subsection 2(g), “Cause” means

 

(a) the willful and continued failure by the Grantee to substantially perform
the Grantee’s duties with the Company (other than any such failure resulting
from the Grantee’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination by
the Grantee for Good Reason, each as defined in Subsection 2(g) after a written
demand for substantial performance is delivered to the Grantee by the Board,
which demand specifically identifies the manner in which the Board believes that
the Grantee has not substantially performed the Grantee’s duties; or

 

(b) the willful engaging by the Grantee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.  

 

For purposes of this Subsection, no act, or failure to act, on the Grantee’s
part will be deemed “willful” unless done, or omitted to be done, by the Grantee
not in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Grantee will not be deemed to have been terminated for Cause
unless and until there will have been delivered to the Grantee a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice to the Grantee and an opportunity
for the Grantee, together with the Grantee’s counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Grantee was
guilty of conduct set forth above in this Subsection and specifying the
particulars thereof in detail.

 

3.RSU Settlement.  Each RSU granted hereunder shall represent the right to
receive:

(a) in the event vesting occurs pursuant to Subsection 2(a) of this RSU Award
Agreement: (x) a lump-sum cash payment as calculated pursuant to Section 2.03(c)
of the Merger Agreement and (y) a Cash Service Award as defined in the Merger
Agreement and calculated pursuant to Section 2.03(d) of the Merger Agreement,
which Cash Service Award will be settled pursuant to Section 4 of this RSU Award
Agreement; or

 

(b) in the event vesting occurs pursuant to Subsections 2(b) through (g) of this
RSU Award Agreement, in the sole discretion of the Committee, either (x) one
share of Common Stock (a “Share”) or (y) an amount of cash equal to the Fair
Market Value of one Share, valued based on the closing price of a Share on the
date immediately prior to the date of payment (as applicable, the “Settlement”).

 

The Settlement shall occur as soon as practicable after the applicable Vesting
Date, but in no event later than 45 days after the Vesting Date with respect to
vesting pursuant to Sections 2(b) through (g) of this RSU Award Agreement, or no
later than as provided in the Merger Agreement with respect to vesting pursuant
to Section 2(a) of this RSU Award Agreement.  

5

5= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

 

4.Cash Service Award Settlement. Provided that the Grantee remains in Continuous
Service through the applicable event listed below, the Cash Service Award will
vest and be settled on the earliest to occur of the events listed in Subsections
2(b) through 2(g) of this RSU Award Agreement (each a “Cash Service Award
Settlement Date”). As promptly as practicable following the applicable Cash
Service Award Settlement Date, the Company will pay, less applicable tax
withholdings, the Cash Service Award, which in the case of settlement pursuant
to Subsections 2(c) through 2(f) of this RSU Award Agreement, will be prorated
based on the number of months the Grantee was employed (with partial months
rounded up to the nearest whole month) beginning on the day after the Closing
Date to the date of termination, divided by the number of months between the
Closing Date and February 3, 2019. In the case of settlement of the Cash Service
Award pursuant to Subsection 2(g) of this RSU Award Agreement, a Change in
Control shall be deemed to have occurred (i) on the Closing Date, as such term
is defined in the Merger Agreement and (ii) upon the consummation of any other
Change in Control transaction under the circumstances described in Subsection
2(g)(i) of this RSU Award Agreement.

 

5.Voting and Other Rights; Dividend Equivalents.  

 

(a)The Grantee shall have no rights of a shareholder with respect to the RSUs
(including the right to vote and the right to receive distributions or
dividends, except as provided in Subsection 5(b) below) unless and until Shares
are issued in respect thereof following the Settlement.  The Grantee shall have
no rights of a shareholder with respect to a Cash Service Award.

 

(b) If, prior to the Settlement, the Company declares a dividend on its Shares,
then, dividend equivalents in an amount equal to the dividends that would have
been paid to the Grantee if one Share had been issued on the Grant Date for each
RSU granted to the Grantee as set forth in this RSU Award Agreement (“Dividend
Equivalents”), will be accrued on the Grantee’s behalf on the payment date of
such dividend, and the Company shall pay currently (and in no case later than
the next regular payroll cycle following the payment date), in cash, an amount
equal to the Dividend Equivalents with respect to the Grantee’s RSUs, subject to
applicable tax withholding.

 

6.RSU Award Agreement Subject to Plan.  This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith.  In the event of any conflict between the provisions of this RSU
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.

 

7.No Rights to Continuation of Employment.  Nothing in the Plan or this RSU
Award Agreement shall confer upon the Grantee any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the Grantee’s
employment any time for any reason whatsoever, with or without cause.

 

8.Tax Withholding.  The Company shall be entitled to require a cash payment by
or on behalf of the Grantee and/or to deduct from the cash or Shares otherwise

6

6= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

issuable hereunder or other compensation payable to the Grantee the minimum
amount of any sums required by federal, state or local tax law to be withheld or
to satisfy any applicable payroll deductions with respect to the Settlement of
any RSU or Cash Service Award or payment of Dividend Equivalents.   

 

9.Section 409A Compliance.  The intent of the parties is that payments and
benefits under this RSU Award Agreement comply with Section 409A of the Code, to
the extent subject thereto, and accordingly, to the maximum extent permitted,
this RSU Award Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
the Grantee shall not be considered to have terminated employment with the
Company for purposes of any payments under this RSU Award Agreement which are
subject to Section 409A of the Code until the Grantee would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this RSU Award Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this RSU Award Agreement or any
other arrangement between the Grantee and the Company during the six-month
period immediately following the Grantee’s separation from service shall instead
be paid on the first business day after the date that is six months following
the Grantee’s separation from service (or, if earlier, the Grantee’s date of
death).The Company makes no representation that any or all of the payments
described in this RSU Award Agreement will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to any such payment.

 

10.Governing Law.  This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Florida.

 

11.RSU Award Agreement Binding on Successors.  The terms of this RSU Award
Agreement shall be binding upon the Grantee and upon the Grantee’s heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.  

 

12.No Assignment.  Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Grantee.

 

13.Necessary Acts.  The Grantee hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.

 

14.Severability.  Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any)

7

7= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

to become a part hereof and treated as though contained in this original RSU
Award Agreement.  Moreover, if one or more of the provisions contained in this
RSU Award Agreement shall for any reason be held to be excessively broad as to
scope, activity, subject or otherwise so as to be unenforceable, in lieu of
severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction. 

 

15.Entire RSU Award Agreement.  This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof, and supersede any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.

 

16.Headings.  Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

 

17.Counterparts; Electronic Signature.  This RSU Award Agreement may be executed
in counterparts, each of which shall be deemed to be an original and both of
which together shall be deemed to be one and the same instrument.  The Grantee’s
electronic signature of this RSU Award Agreement shall have the same validity
and effect as a signature affixed by the Grantee’s hand.

 

18.Amendment.  No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

 

 

 

[Signature Page Follows]

 

8

8= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above. 

 

TECO ENERGY, INC.

 

 

 

By:

______________________

Phil L. Barringer

Chief Human Resources Officer

 

 

 

_________________________
Grantee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to RSU Award Agreement (Time-Based)]




9

9= 9 "875760-NYCSR05A - MSW"  

--------------------------------------------------------------------------------

 

SCHEDULE A

 

 

The “Performance Period” is the period beginning January 1, 2016 and ending on
December 31, 2018, unless one of the events specified in Subsections 2(c)
through 2(g) (an “Early Termination Event”) occurs, in which case the
Performance Period will end on the last day of the quarter following the Early
Termination Event, unless the Early Termination Event occurs on a date that
would cause the Performance Period to be shorter than four times as long as the
period between the beginning of the Performance Period and the date of this
Agreement, then the Performance Period will end on the last day of the quarter
after that period of time has elapsed.

 

The “Performance Goal” for the Performance Period is earnings before interest,
taxes, depreciation and amortization (“EBITDA”) of at least $__________, which
shall be adjusted to exclude the effect of any of the following events that
impact EBITDA: (i) any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, extraordinary dividend or divestiture (including a
spin-off) or any other change in corporate structure or shares; (ii) any
purchase, acquisition, sale, disposition or write-down of a significant amount
of assets or a significant business; (iii) any change in accounting principles
or practices, tax laws or other such laws or provisions affecting reported
results; or (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30,
provided that the exclusion of the impact of the foregoing specified events from
the calculation of a Performance Goal shall only be made to the extent permitted
by Section 162(m) of the Code.  If the Performance Period ends prior to December
31, 2018 due to the occurrence of an Early Termination Event, the Performance
Goal shall be prorated for the number of quarters that elapsed, beginning on
January 1, 2016 and ending on the last day of the quarter following the Early
Termination Event.

 

If the Performance Period ends on December 31, 2018 (that is, if an Early
Termination Event has not occurred prior to that date), the “Vesting Date” is
the date of the Compensation Committee’s certification that the Performance Goal
has been achieved according to the terms of this paragraph, on which date, if
the Performance Goal is achieved, the RSUs will vest, subject to any
restrictions on distributions of shares under the Plan and subject to Section 8
of this Agreement.    If an Early Termination Event occurs, the Vesting Date is
the date as soon as practicable after the end of the Performance Period on which
the shares shall vest, or on the Compensation Committee certification date, if
such certification is required under Section 162(m) of the Internal Revenue
Code.  If the Compensation Committee’s certification is required under Section
162(m) of the Internal Revenue Code, promptly after the end of the Performance
Period, the Company will submit its calculation regarding the Performance Goal
to the Compensation Committee for certification.  In no event will the Vesting
Date be more than 45 days after the end of the Performance Period.    

 

 

 

 

10

10= 9 "875760-NYCSR05A - MSW"  